DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 06/10/2022 has been entered and fully considered. Claims 1-8, 10-20 remain pending in the application, with claims 14-20 withdrawn, and where independent claim 1 has been amended. 

2- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made over the same references used in the previous office action, in view of Barnard (Patent N. 5,565,983).

Claim Rejections - 35 USC § 103

3- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4- Claims 1-3, 7-8, 10, 12-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam et al. (PGPUB No. 2004/0008336) in view of Barnard (Patent N. 5,565,983). 
As to amended claims 1 and 10, Lam teaches an optical sensor system (Figs. 1-13 and Abstract; system 1), comprising: a processing chamber (¶ 30-39 for ex.; 10 or 14 or 16); a sensor (100) comprising a grating system (¶ 30, 38-40 for ex.; detection device 50 comprises a spectrometer 38, with a rotating grating) wherein the grating system comprises: a first diffraction grating oriented in a first direction; a second diffraction grating oriented in a second direction (Lam’s single rotating grating at different angles can be considered as the two diffraction gratings in a first direction and a second direction), and a detector for detecting electromagnetic radiation diffracted from the grating system (¶ 38 for ex.; a line CCD or a CID); and an optical coupling element, wherein the optical coupling element optically couples an interior of the processing chamber to the sensor (¶ 38 for ex.; a bundle of optical fibers is used to couple the process chamber to the spectrometer).  
	Lam still does not teach expressly the second diffraction grating separate and distinct from the first diffraction grating, and the second diffraction grating to receive electromagnetic radiation directly from the first diffraction grating, the second diffraction grating facing the first diffraction grating, the second diffraction grating oriented in a second direction orthogonal to the first direction; (Claim 10) wherein the sensor is an Echelle spectrometer.
	However, in a similar field of endeavor, Barnard uses an Echelle spectrometer arrangement for uniform separation of spectral orders (Figs. 1-4 and Abstract, Col. 3 ll. 28-55) and using more than one dispersion grating (Fig. 1, Col. 3 l. 28- Col. 4 l. 61; dispersion grating 20, i.e. first diffraction grating, is used in addition to a distinct Echelle grating 22, i.e. second diffraction grating, facing grating 20 and oriented in a perpendicular direction than the direction of this grating; Col. 1 ll. 40-60; Col. 3 l. 62 -Col. 4 l. 17 and reference incorporated therein).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam according to Barnard so that the second diffraction grating separate and distinct from the first diffraction grating, and the second diffraction grating to receive electromagnetic radiation directly from the first diffraction grating, the second diffraction grating facing the first diffraction grating, the second diffraction grating oriented in a second direction orthogonal to the first direction; wherein the sensor is an Echelle spectrometer, with the advantage of effectively obtaining a spectrum separation on the output of the spectrometer on a 2D CCD detector array.

As to claim 2, the combination of Lam and Barnard teaches the optical sensor system of claim 1.
Moreover, Lam teaches wherein the optical coupling element comprises a window passing through a surface of the processing chamber (¶ 38; vacuum window).  

As to claim 3, the combination of Lam and Barnard teaches the optical sensor system of claim 1.
Moreover, Lam teaches wherein the optical coupling element comprises a fiber optic cable (¶ 38).

As to claims 7-8, the combination of Lam and Barnard teaches the optical sensor system of claim 1.
Moreover, Lam teaches wherein the optical coupling element comprises a filter bank and (claim 8) wherein the filter bank comprises a plurality of filters that are displaceable into and out of an optical path between the processing chamber interior and the sensor (¶ 38; at least during installation, the filter is placed into the optical path before the sensor). 

As to claims 12-13, the combination of Lam and Barnard teaches the optical sensor system of claim 1.
Moreover, Lam teaches wherein the optical coupling element comprises variable optics; (claim 13) wherein the variable optics provide a plurality of focal points within a volume of the processing chamber (38 for ex; the fibers in the bundle of optical fibers are considered as variable optics, which in addition to the convex spherical lens have a plurality of focal points within the processing chamber from which they receive plasma light).

5- Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam and Barnard in view of Julian et al. (PGPUB No. 2006/0038997).

As to claims 4-6, the combination of Lam and Barnard teaches the optical sensor system of claim 1.
The combination does not teach wherein the optical coupling element comprises a fiber optic switching matrix; (claim 5) wherein a plurality of optical ports in the processing chamber are optically coupled to the fiber optic switching matrix; (claim 6) further comprising a plurality of processing chambers, wherein each of the plurality of processing chambers comprise an optical port, and wherein each optical port is optically coupled to the fiber optic switching matrix.   
However, Lam teaches clearly using three spectrometers for three different wavelength ranges (¶ 38), which would suggest to one with ordinary skills in the art a fiber switching system, i.e. fiber optic switching matrix, to direct the different spectral ranges from the grating to the three spectrometers. For ex., Julian teaches a multi-channel multi spectrum spectrometer with a plurality of optical ports optically coupled to the fiber optic switching matrix. (Abstract and Figs. 4, 10, 14-15, 19-20) wherein it is suggested to use an optical wavelength multi fiber switch with a grating based spectrometer (¶ 82 and Figs. 19-20), and wherein head probes can be connected to multiple chambers, of which a test chamber (¶ 81 and Fig. 19 for ex.) . 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam and Barnard according to Julian’s suggestions so that the optical coupling element comprises a fiber optic switching matrix; a plurality of optical ports in the processing chamber are optically coupled to the fiber optic switching matrix; further comprising a plurality of processing chambers, wherein each of the plurality of processing chambers comprise an optical port, and wherein each optical port is optically coupled to the fiber optic switching matrix, with the advantage of optimizing the measurement of separate spectral ranges. 
 
6- Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lam and Barnard in view of Bullock et al. (PGPUB No. 2018/0286650).

As to claim 11, the combination of Lam and Barnard teaches the optical sensor system of claim 1.
Lam does not teach expressly further comprising: a trigger between the processing chamber and the sensor, wherein 25Atty. Docket No. 44016741 USO2the trigger coordinates readings of the sensor with a frequency of a plasma in the processing chamber, even though at the RF frequency used of 10-200 MHz by generator 30, which is controlled by the same controller 55 that controls sensor 50/100 (Fig. 5 and ¶ 42 for ex.). For ex., Bullock teaches a multimode plasma configurable spectrometer (Abstract) wherein the optical sensor may be synchronized with the plasma frequency (¶ 58) 
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Lam and Barnard according to Bullock’s suggestions so that the system further comprises: a trigger between the processing chamber and the sensor, wherein 25Atty. Docket No. 44016741 USO2the trigger coordinates readings of the sensor with a frequency of a plasma in the processing chamber, with the advantage of optimizing the reading of the measured spectral ranges. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886